Sewell, J.:
We think that the court erred in granting leave to issue the execution. The right to contest the probate of the will did not exist in the appellants personally. They necessarily contested it in the right of their intestate and the record shows that they were parties to the proceeding in their representative character. Under such circumstances it would not be proper to charge the appellants personally with costs, and the word “ contestants ” in the decree must be held to refer to them in their representative capacity, and not to them as individuals.
The order appealed from should be reversed, with costs and disbursements to the appellants.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.